Citation Nr: 1232191	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  02-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had multiple periods of active duty for training (ACDUTRA or ADT) and inactive duty training (INACDUTRA or IDT), including from June to September 1980.  He also served in the Army National Guard from February 1980 to April 2005.  He finally had active service from September 1990 to May 1991, including in the southwest Asia theater of operations from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied, in pertinent part, the Veteran's claim of service connection for a cervical spine disability.  The Veteran testified at an RO hearing held in March 2003.

In 2004, 2006, 2009, and in 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

Unfortunately, as is explained below in greater detail, this appeal is REMANDED  again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for a cervical spine disability can be adjudicated.

The Board noted in its most recent remand dated in September 2011 that the Veteran has asserted consistently that he was injured in a motor vehicle accident in 1987 or 1988 while travelling home from a period of Army Reserve service.  He characterized this service as "summer camp with duty ordered in Ecuador, with a return in early November 1987."  See Board remand dated September 30, 2011, at pp. 2.  The Board also detailed previous efforts to attempt to obtain the Veteran's complete service treatment records and service personnel records from all periods of his active service, including ACDUTRA or ADT and INACDUTRA or IDT, in its prior remand.  Id., at pp. 2-3.  The Board then directed the RO/AMC to attempt to obtain verification of all of the Veteran's periods of service, including ACDUTRA or ADT and INACDUTRA or IDT, and to obtain all available service treatment records and service personnel records from such service.  Id., at pp. 3-4.  

Unfortunately, a review of the claims file shows that the RO has not yet complied with all of the terms in the Board's September 2011 remand.  Although the RO properly contacted the Defense Finance and Accounting Service (DFAS) and obtained the Veteran's pay records for 1987 and 1988, as directed in the Board's September 2011 remand, the RO did not request the Veteran's available service treatment records from any relevant Federal records repository.  The Board has reviewed the extensive correspondence in the claims file dated after the September 2011 remand.  This correspondence includes letters from the RO/AMC to DFAS, letters to the Alabama National Guard which only requested the Veteran's service personnel records, contact with VA's Records Management Center (RMC) which provided a negative reply concerning any relevant records for the Veteran and recommended that the RO/AMC contact the U.S. Army Human Resources Command, and letters sent to the U.S. Army Human Resources Command which did not respond.  

The Board acknowledges the RO/AMC's efforts to attempt to comply with its September 2011 remand.  The Board also recognizes the difficulty faced by the RO/AMC in attempting to obtain service records for Veterans with multiple periods of National Guard service, including ACDUTRA or ADT and INACDUTRA or IDT.  Despite the RO's efforts to attempt to comply with the Board's September 2011 remand, the Board's review still is frustrated by the lack of information concerning whether the Veteran was on official travel at the time of the alleged motor vehicle accident in which he injured his cervical spine in 1987 or 1988.  The Board's review also is frustrated by the lack of any service treatment records from any of the Veteran's periods of Army National Guard service, including ACDUTRA or ADT and INACDUTRA or IDT, in 1987 and 1988.  The Board notes in this regard that it appears that, although the RMC advised the RO/AMC in October 2011 that it had no relevant records for the Veteran, the RO/AMC did not contact the National Personnel Records Center in St. Louis, Missouri (NPRC), and ask the NPRC to conduct a search for these records.  The Board found in its September 2011 remand that the only request sent to the NPRC for the Veteran's records had occurred in December 2002, almost a decade ago, and resulted in a response that the relevant records had not yet been retired to the NPRC.  See Board remand dated September 30, 2011, at pp. 2.  The Board also notes in this regard that, although it previously directed the RO/AMC to contact the State of Alabama National Guard and request the Veteran's service treatment records and service personnel records, only the Veteran's service personnel records were requested in correspondence sent to this Federal records repository in October 2011.  Not surprisingly, the State of Alabama National Guard only provided copies of certain of the Veteran's service personnel records in response to this request.  Given the foregoing, the Board finds that, on remand, a final effort should be made to attempt to obtain the Veteran's complete service treatment records from all periods of Army National Guard service, to include ACDUTRA or ADT and INACDUTRA or IDT.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in August 2012 without complying with the September 2011 remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's September 2011 remand, contact the National Personnel Records Center in St. Louis, Missouri (NPRC), and ask them to conduct a search for the Veteran's complete service treatment records and service personnel records for all periods of Army National Guard service from February 1980 to April 2005.  If no such records are available, then a negative reply is requested.  A copy of any request(s) sent to the NPRC, and any reply, to include any records obtained from the NPRC or a negative reply, must be included in the claims file.

2.  As requested in the Board's September 2011 remand, contact the State of Alabama National Guard and request that they provide any copies of the Veteran's service treatment records for all periods of National Guard service that are in their possession.  If no such records are available, then a negative reply is requested.  A copy of any request(s) sent to the State of Alabama National Guard, and any reply, to include any records obtained from the State of Alabama National Guard or a negative reply, must be included in the claims file.

3.  Prepare a memorandum to the file documenting all of the attempts since 2004 to obtain the Veteran's service treatment records and service personnel records for all periods of his Army National Guard service.  If possible, state whether further efforts to attempt to obtain these records would be futile.  A copy of this memorandum should be included in the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

